UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1550



JACQUELINE P. MAJETTE,

                                             Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CA-97-61-2-BO1)


Submitted:   September 28, 1999           Decided:   October 8, 1999


Before WILKINS and MOTZ, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Michael B. Sosna, Henderson, North Carolina, for Appellant. Janice
McKenzie Cole, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Barbara D. Kocher, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Jacqueline P. Majette appeals the district court’s order deny-

ing her motion for judgment on the pleadings and granting the Com-

missioner of Social Security’s motion for judgment on the pleadings

in Majette’s action for disability benefits under the Social Secu-

rity Act.    See Majette v. Apfel, No. CA-97-61-2-BO1 (E.D.N.C. Feb.

19, 1999).

       The time periods for filing notices of appeal are governed by

Fed. R. App. P. 4.    These periods are “mandatory and jurisdiction-

al.”   Browder v. Director, Dep’t of Corrections, 434 U.S. 257, 264

(1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).     Parties are accorded sixty days after the entry of the

district court’s final judgment or order to notice an appeal.    See

Fed. R. App. P. 4(a)(1)(B). Exceptions to the appeal period obtain

only if the district court either extends the time to appeal under

Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R.

App. P. 4(a)(6).

       The district court’s order was entered on the docket on Febru-

ary 19, 1999.     Majette’s notice of appeal was filed on April 21,

1999, one day beyond the sixty-day appeal period.    Majette’s fail-

ure to note a timely appeal or obtain an extension of the appeal

period leaves this Court without jurisdiction to consider the

merits of the Majette’s appeal.




                                  2
     Accordingly, we dismiss Majette’s appeal as untimely.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                3